DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 and 09/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 11, 12, 23, and 24 are objected to because of the following informalities:
Claims 11, 12, 23, and 24, “referring to the the acquired” should read “referring to the acquired”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding Independent Claim 1, at step 1, the claim recites a method comprising series of steps, and therefore is a process, which is a statutory category of invention.
	At step 2A, prong one, the claim recites “(a) a power analyzing device analyzing power information on power fed into the circuit, to thereby acquire power pattern information generated according to ON or OFF states of individual power devices;
	(b) the power analyzing device classifying pieces of the acquired power pattern information into each group of its own similar power patterns, to thereby acquire at least one piece of motif information which is information on at least one fingerprint; and
(c) the power analyzing device analyzing the power information on power fed into the circuit during a preset state-detecting time range, to thereby count the number of occurrences per motif, and determine one or more pairs of specific motifs, whose differences in the number of occurrences per motif are within a preset range and whose average power variations are symmetrical to each other, as information on an operation state of a specific power device among the individual power devices.”
The limitation of “(a) analyzing power information on power fed into the circuit”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind, and in context of this claim encompasses an observation, evaluation, judgement, and/or opinion.
The limitation of “(b) classifying pieces of the acquired power pattern information into each group of its own similar power patterns”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind, and in context of this claim encompasses an observation, evaluation, judgement, and/or opinion.
The limitations of “(c) analyzing the power information on power fed into the circuit during a preset state-detecting time range, to thereby count the number of occurrences per motif, and determine one or more pairs of specific motifs, whose differences in the number of occurrences per motif are within a preset range and whose average power variations are symmetrical to each other, as information on an operation state of a specific power device among the individual power devices.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind, and in context of this claim encompasses an observation, evaluation, judgement, and/or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “(a) a power analyzing device… to thereby acquire power pattern information generated according to ON or OFF states of individual power devices” and “(b) the power analyzing device… to thereby acquire at least one piece of motif information which is information on at least one fingerprint”
The power analyzing device (Instant Application, Pg. 8, Paragraph 2 “power analyzing device 200 may include a communication part 210 and processor 200”), is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	The limitation of “to thereby acquire power pattern information generated according to ON or OFF states of individual power devices” and “to thereby acquire at least one piece of motif information which is information on at least one fingerprint” represents mere data gathering (obtaining power information) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of analyzing power information, and classifying power pattern information. The obtaining power information is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)). Even when viewed in combination, the additional element in this claim do no more than automate the mental processes that the system uses to analyze and classify power information, using the computer components as a tool.
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “power analyzing device” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Note that non-invasively analyzing power devices is well-understood, routine, and conventional as stated in instant application “such conventional non-invasive monitoring of load on home appliances analyzes whether the individual power devices3 are in use”.

Regarding Independent Claim 13, this claim recites substantively the same abstract idea identified in the treatment of claim 1 above; and recites substantively similar additional elements (a power analyzing device comprising: a communication part, and a processor) and is ineligible for the same reasons as those indicated in the analysis of claim 1 above.

Regarding Dependent Claim 2, the additional limitations of “ further comprising a step of: (d) the power analyzing device acquiring (i) average power information and (ii) motif information including a time of occurrence of the motif, as partly selected real-time power consumption data, to thereby record or support another device to record the real-time power consumption data, in order to record activity states of the individual power devices in the circuit, wherein the average power information includes at least one of (i) an average power value, (ii) a standard deviation of the average power value, (iii) an average power factor, (iv) a standard deviation of the average power factor, and (v) a sampling cycle for detecting the power information.” Are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).

Regarding Dependent Claim 3, the additional limitations of “wherein, at the step of (a), the power analyzing device analyzes the power information, and if the average power variations of power consumption measured during a preset sampling-time range is equal to or larger than a preset value, determines that an event corresponding to one of the ON or OFF states of the individual power devices has occurred, and wherein, at the step of (b), the power analyzing device classifies and groups patterns of the power consumption during a preset pattern-acquiring time range before and after the occurrence of the event, to thereby register its result as the fingerprint” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 4, the additional limitations of “wherein, the power analyzing device calculates a standard deviation of the power consumption measured during the preset sampling-time range, and determines a point of time, when at least one of the average power variations departs from the standard deviation, as a time of the occurrence of the event” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 5, the additional limitations of “wherein the power analyzing device registers similar patterns of the power consumption, which have different power factors, as different fingerprints, when classifying and grouping the patterns of the power consumption” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 6, the additional limitations of “wherein the power analyzing device measures the power consumption per multiple of 1/f seconds

Regarding Dependent Claim 7, the additional limitations of “wherein the preset pattern-acquiring time range is from one second before the occurrence of the event to ten seconds after the occurrence of the event” merely defines abstract query information. Thus this claim recites an abstract idea.

Regarding Dependent Claim 8, the additional limitations of “wherein, at the step of (b), the power analyzing device determines the number of the individual power devices in the circuit by counting the number of the pairs of the specific motifs” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 9, the additional limitations of “wherein, at the step of (b), the power analyzing device, if power factors of the pairs of the specific motifs, whose differences in the number of occurrences per motif are within the preset range and whose average power variations are symmetrical to each other, are different from each other, determines the pairs of the specific motifs do not correspond to the operation state of the specific power device” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 10, the additional limitations of “wherein, at the step of (b), the power analyzing device acquires one or more power pattern profiles during a preset time range including points of time when the individual power devices are turned ON or OFF by referring to the acquired power pattern information, and if power consumptions per time are compared among the acquired power pattern profiles and if the power pattern profiles are classified into a plurality of groups, wherein the power consumptions per time corresponding to each of the groups are within a preset range, determines each of the groups as having each of its own similar power patterns” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 11, the additional limitations of “further comprising a step of: (d) the power analyzing device calculating individual power consumption within the circuit, based on one or more power pattern profiles during a preset time range including points of time when the individual power devices are turned ON or OFF, by referring to the the acquired power pattern information” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 12, the additional limitations of “wherein, at the step of (d), the power analyzing device calculates the individual power consumption of the specific power device by excluding power consumption of devices, other than the specific power device, from the power pattern profiles during the preset time range including the points of time when the individual power devices are turned ON or OFF by referring to the the acquired power pattern information”

	Regarding Dependent Claims 14-24, the additional limitations are rejected for the same reasons as those indicated in the analysis of claims 2-12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-15, 18-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. USP 4858141 (hereinafter “Hart”) in view of Alles USP 8275561 (hereinafter “Alles”).
Regarding claim 1, Hart teaches a method for non-invasively analyzing power devices in a circuit (Col. 1, Line 64-67 "An apparatus and a method is provided for monitoring the energy consumption of individual appliances within a residence which does not require intrusion into the residence", comprising steps of:
(a) a power analyzing device analyzing power information on power fed into the circuit (Col. 2, Line 3-7 "The apparatus consists in general of a measurement system comprised of electrical sensors suitably coupled to the power circuit entering the residence, an analog-to-digital converter for converting the sensed analog electrical parameters to digital form", wherein the “apparatus” is interpreted as the power analyzing device), to thereby acquire power pattern information generated according to ON or OFF states of individual power devices (Col. 2, Line 10-19 "The computer applies "cluster analysis" techniques to the change measurements to group them into those associated with the switching ON or OFF of a single appliance. A logic program within the computer analyzes the measured appliance energized (ON) and de-energized (OFF) parameter transitions to identify individual appliances and establish the energy consumption of such individual appliances. The computer also calculates total energy, time of use, appliance duty cycles and energy patterns.");
(b) the power analyzing device classifying pieces of the acquired power pattern information into each group of its own similar power patterns (Col. 6, Line 51-53 "The observed change values are then grouped into "clusters" by CAU 18. A cluster of changes is simply a set of changes all of which are approximately the same", wherein "observed changed values" are interpreted as "pattern information" and clusters are grouping of "similar power patterns"), to thereby acquire at least one piece of motif information which is information on at least one fingerprint (Col. 6, Line 62-66 "The cluster analysis logic assigns the four above measured changes to the four clusters shown in FIG. 8. From this, the cluster analysis logic correctly determines the times at which the refrigerator and heater turned ON and OFF, and how much energy each used", wherein "turned ON and OFF, and how much energy each used" is interpreted as "motif information which is information on at least one fingerprint"); and
(c) the power analyzing device analyzing the power information on power fed into the circuit (Col. 2, Line 3-7 "The apparatus consists in general of a measurement system comprised of electrical sensors suitably coupled to the power circuit entering the residence, an analog-to-digital converter for converting the sensed analog electrical parameters to digital form") during a preset state-detecting time range (Col. 2, Line 33-36 “FIG. 3 is a plot of power consumed in a residence versus time for an illustrative example in which only two residential appliances are active during the time period”, which shows a preset time range), and determine one or more pairs of specific motifs (Col. 7, Line 25-30 “From time to time, two appliances may be turned ON or OFF (or one ON and one OFF) simultaneously. When this occurs, the change which is computed in net change detector 16 will be the sum of the changes that would have been observed if the two appliances were switched at different times”, which shows determining one or more pairs of specific motifs), whose differences in the number of occurrences per motif are within a preset range and whose average power variations are symmetrical to each other, as information on an operation state of a specific power device among the individual power devices (Col. 7, Line 52-56 "Each ON/OFF pair of clusters (a positive and negative cluster of the same magnitude) represents a separate appliance or appliance component (for example the heater and motor of a dishwasher would be observed as two separate ON/OFF pairs)." as shown in Fig. 8).
Hart does not explicitly teach count the number of occurrences per motif.
However, Alles teaches count the number of occurrences per motif (Col. 9, Line 61-63 “Then operations 307 update the time trace for the device. The time trace is running record of the times when on- and off-transitions occurred.", which is interpreted as counting the number of occurrences per motif).
Hart and Alles are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power monitoring of electrical devices.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power analyzing, as taught by Hart, and incorporating counting occurrences, as taught by Alles.
One of ordinary skill in the art would have been motivated to improve characterization of devices so that it can determine when a device is turned on or off, as suggested by Alles (Col. 2, Line 50-58 “The transition characterizations of multiple on-off cycles are grouped and analyzed to produce unique transition characterizations for each device or set of devices that are essentially electrically identical. Once a device has been characterized, the method can determine in real time when each known device is turned on or off. Therefore the method can report on present and historical power usage of each known device, or set of essentially identical known devices”).

Regarding claim 2, Hart, and Alles teaches all of the features with respect to claim 1 as outlined above.
Alles further teaches further comprising a step of: (d) the power analyzing device acquiring (i) average power information (Col. 2, Line 37-41 "The invention is a method for measuring and processing a plurality of electrical parameters of a common alternating current (AC) service that supplies multiple different electrical devices such that the power use and total power used by each of multiple devices is determined" wherein Col. 6, Line 22-24 "In addition, a regular report is generated each second that contains the accumulated, average, or extreme values of the electrical parameters") and
(ii) motif information including a time of occurrence of the motif, as partly selected real-time power consumption data, to thereby record or support another device to record the real-time power consumption data, in order to record activity states of the individual power devices in the circuit (Col. 2, Line 47-58 "The electrical parameters change rapidly when electrical devices transition between on and off. These transitions are detected, measured, characterized, and stored. The transition characterizations of multiple on-off cycles are grouped and analyzed to produce unique transition characterizations for each device or set of devices that are essentially electrically identical. Once a device has been characterized, the method can determine in real time when each known device is turned on or off. Therefore the method can report on present and historical power usage of each known device, or set of essentially identical known devices." wherein "transition characterizations of multiple on-off cycles are grouped" are motif information, “historical power usage" are the recorded real-time power consumption, and "transition between on and off" are recorded activity states of individual power devices in the circuit),
wherein the average power information includes at least one of (i) an average power value, (ii) a standard deviation of the average power value, (iii) an average power factor, (iv) a standard deviation of the average power factor, and (v) a sampling cycle for detecting the power information (Col. 6, Line 45-48 "The electrical parameters are processed to prepare for the regular report. The Active Power and Reactive Power are accumulated. The RMS Current, RMS Voltage, and Power Factor are averaged.", which shows the that the report includes average of power factor).

Regarding claim 3, Hart, and Alles teaches all of the features with respect to claim 1 as outlined above.
Alles further teaches wherein, at the step of (a), the power analyzing device analyzes the power information (Col. 21, Line 21-33 "Power IC 120 is configured to process the samples representing at least one complete AC cycle (67 samples) to produce the following electrical parameters for Leg A and for Leg B: 1) Peak Current 2) RMS Current 3) Peak Voltage 4) RMS Voltage 5) Active Power 6) Reactive Power 7) Power Factor" wherein Power IC 120 is interpreted as power analyzing device), and if the average power variations of power consumption measured during a preset sampling-time range is equal to or larger than a preset value, determines that an event corresponding to one of the ON or OFF states of the individual power devices has occurred (Col. 7, Line 40-43 "Operations 205 compare the peak current changes and RMS current changes to the transition threshold for each. If either exceeds the threshold, then a significant transition is in process", wherein transition is Col. 2, Line 48-49 "when electrical devices transition between on and off"), and
wherein, at the step of (b), the power analyzing device classifies and groups patterns of the power consumption during a preset pattern-acquiring time range before and after the occurrence of the event (Col. 2, Line 50-53 "The transition characterizations of multiple on-off cycles are grouped and analyzed to produce unique transition characterizations for each device or set of devices that are essentially electrically identical." wherein "on-off cycles" are interpreted as before and after the occurrence of the event), to thereby register its result as the fingerprint (Col. 13, Line 53-57 "group device is created only after multiple complete cycles have been measured and the relative timing of component devices verified. This group device is used for displaying and reporting the total power used by all the components of the device." wherein "reporting total power used" is interpreted as registering its result as the fingerprint).

Regarding claim 6, Hart, and Alles teaches all of the features with respect to claim 3 as outlined above.
Alles further teaches wherein the power analyzing device measures the power consumption per multiple of 1/f seconds, and wherein f is a frequency of the power fed into the circuit (Col. 5, Line 19-20 "The sampling rate is about 4000 per second, or about 67 samples per cycle of 60 Hertz power" which shows Power IC 120, which measures power, measures at 67 samples per 60 Hertz).

Regarding claim 7, Hart, and Alles teaches all of the features with respect to claim 3 as outlined above.
Hart further teaches wherein the preset pattern-acquiring time range is from one second before the occurrence of the event to ten seconds after the occurrence of the event (Col. 2, Line 33-36 "FIG. 3 is a plot of power consumed in a residence versus time for an illustrative example in which only two residential appliances are active during the time period", which shows time range from one second before to ten seconds after occurrence of the event).

Regarding claim 8, Hart, and Alles teaches all of the features with respect to claim 1 as outlined above.
Hart further teaches wherein, at the step of (b), the power analyzing device determines the number of the individual power devices in the circuit by counting the number of the pairs of the specific motifs (Col. 7, Line 56-63 "The CAU logic examines the properties of the clusters and tries to identify the appliance class of each (e.g. "refrigerator", "heater of dishwasher", etc.) To do this, the CAU includes a "lookup" table of appliance classes and their properties. The CAU logic circuit checks each cluster against the classes in the table to see which item in the table is closest to each observed cluster pair." and Col. 8, Line 14-16 "The final step is to produce a list of appliances observed, and parameters specifying the electric power usage such as their total energy consumption" and Col. 8, Line 21-22 "Each appliance will be identified by its class if the cluster analysis procedure was successful", which describes determining number of the individual power devices in the circuit by counting the number of pairs of the specific motifs).

Regarding claim 10, Hart, and Alles teaches all of the features with respect to claim 1 as outlined above.
Hart further teaches wherein, at the step of (b), the power analyzing device acquires one or more power pattern profiles (Col. 5, Line 28-29 "The purpose of cluster analysis is to determine which changes in the measurements are commonly observed", wherein changes commonly observed are interpreted as power pattern profiles) during a preset time range including points of time when the individual power devices are turned ON or OFF by referring to the acquired power pattern information (Col. 5, Line 30-38 "Frequently occurring changes can be safely assumed to be the result of an appliance turning ON or OFF. Therefore, the number of clusters found indicates the number of appliances constituting the load and the number of changes in a cluster indicates the frequency of the appliance use"), and if power consumptions per time are compared among the acquired power pattern profiles and if the power pattern profiles are classified into a plurality of groups (Col. 6, Line 51-53 "The observed change values are then grouped into "clusters" by CAU 18. A cluster of changes is simply a set of changes all of which are approximately the same", wherein observed change values is interpreted as power pattern profiles, and clusters are plurality of groups), wherein the power consumptions per time corresponding to each of the groups are within a preset range, determines each of the groups as having each of its own similar power patterns (Col. 7, Line 52-59 "Each ON/OFF pair of clusters (a positive and negative cluster of the same magnitude) represents a separate appliance or appliance component (for example the heater and motor of a dishwasher would be observed as two separate ON/OFF pairs). The CAU logic examines the properties of the clusters and tries to identify the appliance class of each (e.g. "refrigerator", "heater of dishwasher", etc.)", which describes power consumptions, and "pair of clusters" are interpreted as grouping similar power patterns, which depends on appliances).
Regarding claim 11, Hart, and Alles teaches all of the features with respect to claim 1 as outlined above.
Hart further teaches further comprising a step of: (d) the power analyzing device calculating individual power consumption within the circuit, based on one or more power pattern profiles (Col. 2, Line 17-19 "The computer also calculates total energy, time of use, appliance duty cycles and energy patterns") during a preset time range including points of time when the individual power devices are turned ON or OFF, by referring to the the acquired power pattern information (Col. 5, Line 30-38 "Frequently occurring changes can be safely assumed to be the result of an appliance turning ON or OFF. Therefore, the number of clusters found indicates the number of appliances constituting the load and the number of changes in a cluster indicates the frequency of the appliance use").

Regarding claim 12, Hart, and Alles teaches all of the features with respect to claim 11 as outlined above.
Hart further teaches wherein, at the step of (d), the power analyzing device calculates the individual power consumption of the specific power device by excluding power consumption of devices, other than the specific power device, from the power pattern profiles (Col. 3, Line 65-67 "The real power (PR) and the reactive power (RP) consumed by each circuit under measurement is measured by DAM 10 (FIG. 1)", wherein each circuit is interpreted as individual power consumption of the specific power device) during the preset time range including the points of time when the individual power devices are turned ON or OFF by referring to the the acquired power pattern information (Col. 5, Line 30-38 "Frequently occurring changes can be safely assumed to be the result of an appliance turning ON or OFF. Therefore, the number of clusters found indicates the number of appliances constituting the load and the number of changes in a cluster indicates the frequency of the appliance use").

Regarding claim 13, Hart teaches A power analyzing device for non-invasively analyzing power devices in a circuit (Col. 1, Line 64-67 "An apparatus and a method is provided for monitoring the energy consumption of individual appliances within a residence which does not require intrusion into the residence", wherein the “apparatus” is interpreted as the power analyzing device), comprising:
a communication part for acquiring power information on power fed into the circuit (Col. 2, Line 3-5 "The apparatus consists in general of a measurement system comprised of electrical sensors suitably coupled to the power circuit entering the residence" wherein "sensors" are interpreted as a communication part; and
a processor (Col. 2, Line 13-17 “A logic program within the computer analyzes the measured appliance energized (ON) and de-energized (OFF) parameter transitions to identify individual appliances and establish the energy consumption of such individual appliances”) for performing processes of
(I) analyzing the power information, to thereby acquire power pattern information generated according to ON or OFF states of individual power devices (Col. 2, Line 10-19 "The computer applies "cluster analysis" techniques to the change measurements to group them into those associated with the switching ON or OFF of a single appliance. A logic program within the computer analyzes the measured appliance energized (ON) and de-energized (OFF) parameter transitions to identify individual appliances and establish the energy consumption of such individual appliances. The computer also calculates total energy, time of use, appliance duty cycles and energy patterns"), 
(II) classifying pieces of the acquired power pattern information into each group of its own similar power patterns (Col. 6, Line 51-53 "The observed change values are then grouped into "clusters" by CAU 18. A cluster of changes is simply a set of changes all of which are approximately the same", wherein "observed changed values" are interpreted as "pattern information" and clusters are grouping of "similar power patterns"), to thereby acquire at least one piece of motif information which is information on at least one fingerprint (Col. 6, Line 62-66 "The cluster analysis logic assigns the four above measured changes to the four clusters shown in FIG. 8. From this, the cluster analysis logic correctly determines the times at which the refrigerator and heater turned ON and OFF, and how much energy each used", wherein "turned ON and OFF, and how much energy each used" is interpreted as "motif information which is information on at least one fingerprint"), and
(III) analyzing the power information on power fed into the circuit (Col. 2, Line 3-7 "The apparatus consists in general of a measurement system comprised of electrical sensors suitably coupled to the power circuit entering the residence, an analog-to-digital converter for converting the sensed analog electrical parameters to digital form") during a preset state-detecting time range (Col. 2, Line 33-36 “FIG. 3 is a plot of power consumed in a residence versus time for an illustrative example in which only two residential appliances are active during the time period”, which shows a preset time range), and determine one or more pairs of specific motifs (Col. 7, Line 25-30 “From time to time, two appliances may be turned ON or OFF (or one ON and one OFF) simultaneously. When this occurs, the change which is computed in net change detector 16 will be the sum of the changes that would have been observed if the two appliances were switched at different times”, which shows determining one or more pairs of specific motifs), whose differences in the number of occurrences per motif are within a preset range and whose average power variations are symmetrical to each other, as information on an operation state of a specific power device among the individual power devices (Col. 7, Line 52-56 "Each ON/OFF pair of clusters (a positive and negative cluster of the same magnitude) represents a separate appliance or appliance component (for example the heater and motor of a dishwasher would be observed as two separate ON/OFF pairs)." as shown in Fig. 8).
Hart does not explicitly teach count the number of occurrences per motif.
However, Alles teaches count the number of occurrences per motif (Col. 9, Line 61-63 “Then operations 307 update the time trace for the device. The time trace is running record of the times when on- and off-transitions occurred.", which is interpreted as counting the number of occurrences per motif).
Hart and Alles are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power monitoring of electrical devices.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power analyzing, as taught by Hart, and incorporating counting occurrences, as taught by Alles.
One of ordinary skill in the art would have been motivated to improve characterization of devices so that it can determine when a device is turned on or off, as suggested by Alles (Col. 2, Line 50-58 “The transition characterizations of multiple on-off cycles are grouped and analyzed to produce unique transition characterizations for each device or set of devices that are essentially electrically identical. Once a device has been characterized, the method can determine in real time when each known device is turned on or off. Therefore the method can report on present and historical power usage of each known device, or set of essentially identical known devices”).

Regarding claim 14, Hart, and Alles teaches all of the features with respect to claim 13 as outlined above.
Alles further teaches wherein the processor further performs a process of:
(IV) acquiring (i) average power information (Col. 2, Line 37-41 "The invention is a method for measuring and processing a plurality of electrical parameters of a common alternating current (AC) service that supplies multiple different electrical devices such that the power use and total power used by each of multiple devices is determined" wherein Col. 6, Line 22-24 "In addition, a regular report is generated each second that contains the accumulated, average, or extreme values of the electrical parameters") and 
(ii) motif information including a time of occurrence of the motif, as partly selected real-time power consumption data, to thereby record or support another device to record the real-time power consumption data, in order to record activity states of the individual power devices in the circuit (Col. 2, Line 47-58 "The electrical parameters change rapidly when electrical devices transition between on and off. These transitions are detected, measured, characterized, and stored. The transition characterizations of multiple on-off cycles are grouped and analyzed to produce unique transition characterizations for each device or set of devices that are essentially electrically identical. Once a device has been characterized, the method can determine in real time when each known device is turned on or off. Therefore the method can report on present and historical power usage of each known device, or set of essentially identical known devices." wherein "transition characterizations of multiple on-off cycles are grouped" are motif information, “historical power usage" are the recorded real-time power consumption, and "transition between on and off" are recorded activity states of individual power devices in the circuit),
wherein the average power information includes at least one of (i) an average power value, (ii) a standard deviation of the average power value, (iii) an average power factor, (iv) a standard deviation of the average power factor, and (v) a sampling cycle for detecting the power information (Col. 6, Line 45-48 "The electrical parameters are processed to prepare for the regular report. The Active Power and Reactive Power are accumulated. The RMS Current, RMS Voltage, and Power Factor are averaged.", which shows the that the report includes average of power factor).
Regarding claim 15, Hart, and Alles teaches all of the features with respect to claim 13 as outlined above.
Alles further teaches wherein, at the process of (I), the processor analyzes the power information (Col. 21, Line 21-33 "Power IC 120 is configured to process the samples representing at least one complete AC cycle (67 samples) to produce the following electrical parameters for Leg A and for Leg B: 1) Peak Current 2) RMS Current 3) Peak Voltage 4) RMS Voltage 5) Active Power 6) Reactive Power 7) Power Factor" wherein Power IC 120 is interpreted as power analyzing device), and if the average power variations of power consumption measured during a preset sampling-time range is equal to or larger than a preset value, determines that an event corresponding to one of the ON or OFF states of the individual power devices has occurred (Col. 7, Line 40-43 "Operations 205 compare the peak current changes and RMS current changes to the transition threshold for each. If either exceeds the threshold, then a significant transition is in process", wherein transition is Col. 2, Line 48-49 "when electrical devices transition between on and off"), and
wherein, at the process of (II), the processor classifies and groups patterns of the power consumption during a preset pattern-acquiring time range before and after the occurrence of the event (Col. 2, Line 50-53 "The transition characterizations of multiple on-off cycles are grouped and analyzed to produce unique transition characterizations for each device or set of devices that are essentially electrically identical." wherein "on-off cycles" are interpreted as before and after the occurrence of the event), to thereby register its result as the fingerprint (Col. 13, Line 53-57 "group device is created only after multiple complete cycles have been measured and the relative timing of component devices verified. This group device is used for displaying and reporting the total power used by all the components of the device." wherein "reporting total power used" is interpreted as registering its result as the fingerprint).

Regarding claim 18, Hart, and Alles teaches all of the features with respect to claim 15 as outlined above.
Alles further teaches wherein the processor measures the power consumption per multiple of 1/f seconds, and wherein f is a frequency of the power fed into the circuit (Col. 5, Line 19-20 "The sampling rate is about 4000 per second, or about 67 samples per cycle of 60 Hertz power" which shows Power IC 120, which measures power, measures at 67 samples per 60 Hertz).

Regarding claim 19, Hart, and Alles teaches all of the features with respect to claim 15 as outlined above.
Hart further teaches wherein the preset pattern-acquiring time range is from one second before the occurrence of the event to ten seconds after the occurrence of the event (Col. 2, Line 33-36 "FIG. 3 is a plot of power consumed in a residence versus time for an illustrative example in which only two residential appliances are active during the time period", which shows time range from one second before to ten seconds after occurrence of the event).

Regarding claim 20, Hart, and Alles teaches all of the features with respect to claim 13 as outlined above.
Hart further teaches wherein, at the process of (II), the processor determines the number of the individual power devices in the circuit by counting the number of the pairs of the specific motifs (Col. 7, Line 56-63 "The CAU logic examines the properties of the clusters and tries to identify the appliance class of each (e.g. "refrigerator", "heater of dishwasher", etc.) To do this, the CAU includes a "lookup" table of appliance classes and their properties. The CAU logic circuit checks each cluster against the classes in the table to see which item in the table is closest to each observed cluster pair." and Col. 8, Line 14-16 "The final step is to produce a list of appliances observed, and parameters specifying the electric power usage such as their total energy consumption" and Col. 8, Line 21-22 "Each appliance will be identified by its class if the cluster analysis procedure was successful", which describes determining number of the individual power devices in the circuit by counting the number of pairs of the specific motifs).

Regarding claim 22, Hart, and Alles teaches all of the features with respect to claim 13 as outlined above.
Hart further teaches wherein, at the process of (II), the processor acquires one or more power pattern profiles (Col. 5, Line 28-29 "The purpose of cluster analysis is to determine which changes in the measurements are commonly observed", wherein changes commonly observed are interpreted as power pattern profiles) during a preset time range including points of time when the individual power devices are turned ON or OFF by referring to the acquired power pattern information (Col. 5, Line 30-38 "Frequently occurring changes can be safely assumed to be the result of an appliance turning ON or OFF. Therefore, the number of clusters found indicates the number of appliances constituting the load and the number of changes in a cluster indicates the frequency of the appliance use"), and if power consumptions per time are compared among the acquired power pattern profiles and if the power pattern profiles are classified into a plurality of groups (Col. 6, Line 51-53 "The observed change values are then grouped into "clusters" by CAU 18. A cluster of changes is simply a set of changes all of which are approximately the same", wherein observed change values is interpreted as power pattern profiles, and clusters are plurality of groups), wherein the power consumptions per time corresponding to each of the groups are within a preset range, determines each of the groups as having each of its own similar power patterns (Col. 7, Line 52-59 "Each ON/OFF pair of clusters (a positive and negative cluster of the same magnitude) represents a separate appliance or appliance component (for example the heater and motor of a dishwasher would be observed as two separate ON/OFF pairs). The CAU logic examines the properties of the clusters and tries to identify the appliance class of each (e.g. "refrigerator", "heater of dishwasher", etc.)", which describes power consumptions, and "pair of clusters" are interpreted as grouping similar power patterns, which depends on appliances).

Regarding claim 23, Hart, and Alles teaches all of the features with respect to claim 13 as outlined above.
Hart further teaches wherein the processor further performs a process of: (IV) calculating individual power consumption within the circuit, based on one or more power pattern profiles (Col. 2, Line 17-19 "The computer also calculates total energy, time of use, appliance duty cycles and energy patterns") during a preset time range including points of time when the individual power devices are turned ON or OFF, by referring to the the acquired power pattern information (Col. 5, Line 30-38 "Frequently occurring changes can be safely assumed to be the result of an appliance turning ON or OFF. Therefore, the number of clusters found indicates the number of appliances constituting the load and the number of changes in a cluster indicates the frequency of the appliance use").

Regarding claim 24, Hart, and Alles teaches all of the features with respect to claim 23 as outlined above.
Hart further teaches wherein, at the process of (IV), the processor calculates the individual power consumption of the specific power device by excluding power consumption of devices, other than the specific power device, from the power pattern profiles (Col. 3, Line 65-67 "The real power (PR) and the reactive power (RP) consumed by each circuit under measurement is measured by DAM 10 (FIG. 1)", wherein each circuit is interpreted as individual power consumption of the specific power device) during the preset time range including the points of time when the individual power devices are turned ON or OFF by referring to the the acquired power pattern information (Col. 5, Line 30-38 "Frequently occurring changes can be safely assumed to be the result of an appliance turning ON or OFF. Therefore, the number of clusters found indicates the number of appliances constituting the load and the number of changes in a cluster indicates the frequency of the appliance use").

Claims 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. USP 4858141 (hereinafter “Hart”), in view of Alles USP 8275561 (hereinafter “Alles”), further in view of Arya et al. USP 9465376 (hereinafter “Arya”).
Regarding claim 4, Hart, and Alles teaches all of the features with respect to claim 3 as outlined above.
The combination does not explicitly teach wherein, the power analyzing device calculates a standard deviation of the power consumption measured during the preset sampling-time range, and determines a point of time, when at least one of the average power variations departs from the standard deviation, as a time of the occurrence of the event.
However, Arya teaches wherein, the power analyzing device calculates a standard deviation of the power consumption measured during the preset sampling-time range, and determines a point of time, when at least one of the average power variations departs from the standard deviation, as a time of the occurrence of the event (Col. 6, Line 46-49 "The plug detects an anomaly in the following conditions: change in overall power consumption per day/per mode/shift in mean or standard deviations of mode;" wherein "plug" is the power analyzing device, and "mode/shift" is interpreted as departing from standard deviation).
Hart, Alles, and Arya are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power monitoring of electrical devices.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power analyzing, as taught by Hart, and Alles, and incorporating standard deviation, as taught by Arya.
One of ordinary skill in the art would have been motivated to improve identifying malfunctions, as suggested by Arya (Col. 6, Line 38-42 “In identifying a malfunctioning mode, in accordance with at least one embodiment of the invention, a “watt seal” plug auto-learns about the normal usage pattern of the appliance by understanding the various modes of operation of the appliance and the state transition between the modes”).

Regarding claim 16, Hart, and Alles teaches all of the features with respect to claim 15 as outlined above.
The combination does not explicitly teach wherein, the processor calculates a standard deviation of the power consumption measured during the preset sampling-time range, and determines a point of time, when at least one of the average power variations departs from the standard deviation, as a time of the occurrence of the event.
However, Arya teaches wherein, the processor calculates a standard deviation of the power consumption measured during the preset sampling-time range, and determines a point of time, when at least one of the average power variations departs from the standard deviation, as a time of the occurrence of the event (Col. 6, Line 46-49 "The plug detects an anomaly in the following conditions: change in overall power consumption per day/per mode/shift in mean or standard deviations of mode;" wherein "mode/shift" is interpreted as departing from standard deviation).
Hart, Alles, and Arya are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power monitoring of electrical devices.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power analyzing, as taught by Hart, and Alles, and incorporating standard deviation, as taught by Arya.
One of ordinary skill in the art would have been motivated to improve identifying malfunctions, as suggested by Arya (Col. 6, Line 38-42 “In identifying a malfunctioning mode, in accordance with at least one embodiment of the invention, a “watt seal” plug auto-learns about the normal usage pattern of the appliance by understanding the various modes of operation of the appliance and the state transition between the modes”).

Claims 5, 9, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. USP 4858141 (hereinafter “Hart”), in view of Alles USP 8275561 (hereinafter “Alles”), further in view of SEO et al. USPGPUB 2014/0336831 (hereinafter “SEO”).
Regarding claim 5, Hart and Alles teaches all of the features with respect to claim 3 as outlined above.
The combination does not explicitly teach wherein the power analyzing device registers similar patterns of the power consumption, which have different power factors, as different fingerprints, when classifying and grouping the patterns of the power consumption.
However, SEO teaches wherein the power analyzing device registers similar patterns of the power consumption, which have different power factors, as different fingerprints (Paragraph [0015] "a non-intrusive load monitoring (NILM) apparatus includes a sensor unit to collect information regarding power consumption of home appliances, and a controller detecting power consumption-related events occurring in the home appliances based on power factor information among the power consumption information collected by the sensor unit.", which is interpreted as having different power factors based on sensors collecting power consumption information on of different home appliances), when classifying and grouping the patterns of the power consumption (Paragraph [0019] "The controller may further include a feature extraction logic extracting features of power consumption patterns of the home appliances from an event detection result of the event detection logic, and an appliance identification logic identifies the home appliances through analysis of data regarding the features extracted by the feature extraction logic.", which shows patterns of power consumptions being grouped).
Hart, Alles, and SEO are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power monitoring of electrical devices.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power analyzing, as taught by Hart, and Alles, and incorporating grouping power consumption patterns, as taught by SEO.
One of ordinary skill in the art would have been motivated to improve distinguishing between appliances turning on or off with similar power factor, as suggested by SEO (Paragraph [0067] “On the other hand, as exemplarily shown in FIG. 10(B), since apparent powers of the microwave oven and the cooktop having similar power factors are greatly different, during apparent power-based event detection, a turning-on event (MWO ON) of the microwave oven, a turning-on event (CT ON) of the cooktop, a turning-off event (MWO OFF) of the microwave oven, and a turning-off event (CT OFF) of the cooktop are clearly distinguishable and thus, the event detection success rates of the microwave oven and the cooktop are highly enhanced. In such a manner, if event detection is performed in consideration of both power factor and apparent power, although loads having similar power factors are simultaneously operated, events of the respective loads may be correctly detected”).

Regarding claim 9, Hart, and Alles teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein, at the step of (b), the power analyzing device, if power factors of the pairs of the specific motifs, whose differences in the number of occurrences per motif are within the preset range and whose average power variations are symmetrical to each other, are different from each other, determines the pairs of the specific motifs do not correspond to the operation state of the specific power device.
However, SEO teaches wherein, at the step of (b), the power analyzing device, if power factors of the pairs of the specific motifs, whose differences in the number of occurrences per motif are within the preset range and whose average power variations are symmetrical to each other, are different from each other, determines the pairs of the specific motifs do not correspond to the operation state of the specific power device (Paragraph [0067] "On the other hand, as exemplarily shown in FIG. 10(B), since apparent powers of the microwave oven and the cooktop having similar power factors are greatly different, during apparent power-based event detection, a turning-on event (MWO ON) of the microwave oven, a turning-on event (CT ON) of the cooktop, a turning-off event (MWO OFF) of the microwave oven, and a turning-off event (CT OFF) of the cooktop are clearly distinguishable and thus, the event detection success rates of the microwave oven and the cooktop are highly enhanced.", which shows power factor being different and differentiating between two appliances, which shows motifs not corresponding to operation state of the specific power device).
Hart, Alles, and SEO are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power monitoring of electrical devices.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power analyzing, as taught by Hart, and Alles, and incorporating determining pairs of motifs that do not correspond to operation state of specific power device, as taught by SEO.
One of ordinary skill in the art would have been motivated to improve “identifying the home appliances through analysis of data regarding the extracted features” (see Paragraph [0033]), wherein features are “features of power consumption patterns” (see Paragraph [0019]), as suggested by SEO.

Regarding claim 17, Hart and Alles teaches all of the features with respect to claim 15 as outlined above.
The combination does not explicitly teach wherein the processor registers similar patterns of the power consumption, which have different power factors, as different fingerprints, when classifying and grouping the patterns of the power consumption.
However, SEO teaches wherein the processor registers similar patterns of the power consumption, which have different power factors, as different fingerprints (Paragraph [0015] "a non-intrusive load monitoring (NILM) apparatus includes a sensor unit to collect information regarding power consumption of home appliances, and a controller detecting power consumption-related events occurring in the home appliances based on power factor information among the power consumption information collected by the sensor unit.", which is interpreted as having different power factors based on sensors collecting power consumption information on of different home appliances), when classifying and grouping the patterns of the power consumption (Paragraph [0019] "The controller may further include a feature extraction logic extracting features of power consumption patterns of the home appliances from an event detection result of the event detection logic, and an appliance identification logic identifies the home appliances through analysis of data regarding the features extracted by the feature extraction logic.", which shows patterns of power consumptions being grouped).
	Hart, Alles, and SEO are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power monitoring of electrical devices.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power analyzing, as taught by Hart, and Alles, and incorporating grouping power consumption patterns, as taught by SEO.
One of ordinary skill in the art would have been motivated to improve distinguishing between appliances turning on or off with similar power factor, as suggested by SEO (Paragraph [0067] “On the other hand, as exemplarily shown in FIG. 10(B), since apparent powers of the microwave oven and the cooktop having similar power factors are greatly different, during apparent power-based event detection, a turning-on event (MWO ON) of the microwave oven, a turning-on event (CT ON) of the cooktop, a turning-off event (MWO OFF) of the microwave oven, and a turning-off event (CT OFF) of the cooktop are clearly distinguishable and thus, the event detection success rates of the microwave oven and the cooktop are highly enhanced. In such a manner, if event detection is performed in consideration of both power factor and apparent power, although loads having similar power factors are simultaneously operated, events of the respective loads may be correctly detected”).

Regarding claim 21, Hart, and Alles teaches all of the features with respect to claim 13 as outlined above.
The combination does not explicitly teach wherein, at the process of (II), the processor, if power factors of the pairs of the specific motifs, whose differences in the number of occurrences per motif are within the preset range and whose average power variations are symmetrical to each other, are different from each other, determines the pairs of the specific motifs do not correspond to the operation state of the specific power device.
However, SEO teaches wherein, at the process of (II), the processor, if power factors of the pairs of the specific motifs, whose differences in the number of occurrences per motif are within the preset range and whose average power variations are symmetrical to each other, are different from each other, determines the pairs of the specific motifs do not correspond to the operation state of the specific power device (Paragraph [0067] "On the other hand, as exemplarily shown in FIG. 10(B), since apparent powers of the microwave oven and the cooktop having similar power factors are greatly different, during apparent power-based event detection, a turning-on event (MWO ON) of the microwave oven, a turning-on event (CT ON) of the cooktop, a turning-off event (MWO OFF) of the microwave oven, and a turning-off event (CT OFF) of the cooktop are clearly distinguishable and thus, the event detection success rates of the microwave oven and the cooktop are highly enhanced.", which shows power factor being different and differentiating between two appliances, which shows motifs not corresponding to operation state of the specific power device).
Hart, Alles, and SEO are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power monitoring of electrical devices.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power analyzing, as taught by Hart, and Alles, and incorporating determining pairs of motifs that do not correspond to operation state of specific power device, as taught by SEO.
One of ordinary skill in the art would have been motivated to improve “identifying the home appliances through analysis of data regarding the extracted features” (see Paragraph [0033]), wherein features are “features of power consumption patterns” (see Paragraph [0019]), as suggested by SEO.

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Leeb et al. [USP 5483153] teaches monitoring total power load pattern data at the site; and a processor for correlating the transient pattern data to the total power load pattern data in order to identify each electrical load.
Frader-Thompson et al. [USPGPUB 2009/0195349] teaches systems and methods for monitoring and controlling the power consumption of a power-consuming device.
Shetty et al. [USP 8983670] teaches a system for disaggregating a gross energy measurement into individual component energy consumption.
Chen et al. [USP 9733286] teaches a method for identifying an electric appliance and an apparatus and a system thereof are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./           Examiner, Art Unit 2119                                                                                                                                                                                             

/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119